     Case 2:18-cv-00745 Document 24 Filed 10/03/19 Page 1 of 2 PageID #: 194



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON DIVISION


DAVID WOOLSEY, individually

       Plaintiff,

v.
                                                      Civil Action No. 2:18-cv-00745
                                                      Hon. Thomas E. Johnston, Chief Judge

RICHARD OJEDA, individually

       Defendant.

                                      DISMISSAL ORDER

       NOW COME the parties, by counsel, and hereby represent to the Court that all matters in

controversy between and among these parties have been fully settled and compromised. Plaintiff

moves the Court to dismiss, with prejudice, all claims asserted by the Plaintiff against the

Defendant.

       It appearing to the Court proper to do so, it is ORDERED that the claims asserted by the

Plaintiff against the Defendant in the above-styled action are hereby DISMISSED, with

prejudice, and the parties shall bear their own attorney’s fees and costs of action.

       The Clerk is instructed to mail certified copies of this Order of Dismissal to all counsel.


ENTERED: This _____ day of ______________________, 2019.




                                              ________________________________
                                              HON. THOMAS E. JOHNSTON
                                              UNITED STATES DISTRICT JUDGE



                                                 1
    Case 2:18-cv-00745 Document 24 Filed 10/03/19 Page 2 of 2 PageID #: 195




Prepared by:


/s/ Caleb B. David
Lou Ann S. Cyrus, Esquire (WVSB # 6558)
Caleb B. David, Esquire (WVSB #12732)
Shuman, McCuskey & Slicer, PLLC
Post Office Box 3953
Charleston, WV 25339-3953
  Counsel for the Defendant



Reviewed and approved by:


/s/ John H. Bryan __________
John H. Bryan, Esquire (WVSB #10259)
John H. Bryan, Attorneys at Law
P.O. Box 366
Union, WV 24983
  Counsel for the Plaintiff




                                          2
